United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1245
                                   ___________

Minor Moody,                            *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Bill Hedrick,                           *      [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                         Submitted: March 28, 2002
                             Filed: April 4, 2002
                                  ___________

Before BOWMAN, LOKEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Minor Moody appeals from the district court’s1 order dismissing without
prejudice his habeas petition, which he filed during the pendency of an 18 U.S.C.
§ 4246 commitment proceeding (resulting in a commitment order that is the subject
of a separate appeal before us). Because we agree with the district court that Moody



      1
      The HONORABLE GARY A. FENNER, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
HONORABLE JAMES C. ENGLAND, United States Magistrate Judge for the
Western District of Missouri.
must direct his arguments concerning an outstanding criminal charge to the court in
which the charge is pending, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-